Exhibit July 22, 2010 Analyst Contact: AndrewZiola Media Contact: 918-588-7163 Megan Washbourne 918-588-7572 ONEOK Partners Receives Notification from Williams to Increase Ownership in Overland Pass Pipeline Company TULSA, Okla. – July 22, 2010 – ONEOK Partners, L.P. (NYSE: OKS) announced today that it received notification that Williams Partners L.P. (NYSE: WPZ) has elected to exercise its option to increase its ownership of Overland Pass Pipeline Company, LLC to 50 percent from 1 percent. The joint-venture company was established in May 2006 to build the Overland Pass Pipeline, a 760-mile natural gas liquids (NGL) pipeline from Opal, Wyo., to the Mid-Continent natural gas liquids market center in Conway, Kan., one of the nation’s primary NGL distribution and storage hubs. Currently, ONEOK Partners owns 99 percent of the joint venture and Williams owns the remaining 1 percent. The pipeline, which went into service in November 2008, can transport approximately 140,000 barrels per day with the ability to expand capacity to 255,000 barrels per day with additional pump facilities. “With this transaction and our strong partnership with Williams, we do not expect this change in ownership to affect our continuing efforts to grow Overland Pass Pipeline and provide the services our customers expect from us,” said Terry K.
